DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed September 9, 2020, is the national stage entry of PCT/JP20919/003579, filed February 1, 2019.  Pursuant to a pre-examination amendment, claims 8-14 are pending.  The applicant has cancelled claims 1-7.  The applicant has added claims 8-14.

Allowable Subject Matter
3.	Claim 8 and claims 9-14, which depend from claim 8, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a construction machine work information management system, as recited by the claims, wherein after receiving from the construction machine a wireless signal indicating first identification information, which identifies the transmission unit, a plurality of reception units transmit second identification information, which identifies the respective reception units, to a server together with the first identification information; and 
wherein the server stores an information group in which the received information is associated with predetermined information based on one of the first identification information and the second identification information and  time information indicating the time of receipt of the first information and the second information.
Brommer et al. (US  2014/0005874 A1) discloses a vehicle-mounted, battery-powered transponder that transmits an interrogation signal to transponders attached to objects near the vehicle, and in reply, the transponders transmit a signal with information used to enable the vehicle to avoid a collision with the object.   Brommer does not disclose, at least, that the vehicle-mounted transponder transmits identification information or that the transponder mounted on the object transmits identification information; that the transponder transmits identification to a server; or that a server stores an information group in which the received information is associated with predetermined information based on one of the first identification information and the second identification information and  time information indicating the time of receipt of the first information and the second information.
Horwitz et al. (US 6,496,806 B1) discloses a forklift comprising a reader that interrogates tagged items, which transmit identification information back to the forklift, which then transmits the information to a central computer.  Horwitz does not disclose, at least, that the reader transmits information identifying the reader; that the tagged items transmit both identification information regarding the tag and identification information regarding the reader; or that a server stores an information group in which the received information is associated with predetermined information based on one of the first identification information and the second identification information and  time information indicating the time of receipt of the first information and the second information.
Andersen et al. (US 2007/0239312 A1) discloses a forklift comprising a reader that interrogates tagged items, which transmit identification information back to the forklift.  Andersen does not disclose, at least, that the reader transmits information identifying the reader; that the tagged items transmit both identification information regarding the tag and identification information regarding the reader; that the identification information is transmitted to a server; or 
Duncan et al. (US 2003/0151511 A1) discloses a machine-mounted radio frequency interrogator that sends a signal to a transponder mounted on a hidden object, and the transponder sends a reply signal that includes identification information.  Duncan does not disclose, at least, that the interrogator transmits identification information about the interrogator; that the transponder transmits both identification information about the transponder and identification information about the interrogator; that the transponder transmits information to a server; or that a server stores an information group in which the received information is associated with predetermined information based on one of the first identification information and the second identification information and  time information indicating the time of receipt of the first information and the second information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689